ON MOTION FOR REHEARING
JOANOS, Judge.
The motion for rehearing is denied, however, we acknowledge a conflict between our decision in this case and In the Interest of H.D., 443 So.2d 410 (Fla. 4th DCA 1984). On the basis of this conflict and because we believe the question presented to be one of great public importance, we certify the following question to the Florida Supreme Court:
Whether the failure to comply with Fla. R.Juv.P. 8.290(d)(4) renders inadmissible inculpatory statements obtained from a child absent a valid waiver of counsel obtained pursuant to that rule?
ERVIN, C.J., and TILLMAN PEARSON (Ret.), Associate Judge, concur.